Citation Nr: 1035625	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  03-01 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound to the right calf, with injury to Muscle 
Group XI.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound to the right leg, with injury to Muscle 
Group XII.

3. Entitlement to a rating in excess of 10 percent for residuals 
of shell fragment wound to the right leg, with injury to Muscle 
Group XIV.

4. Entitlement to a compensable rating for scar, associated with 
residual of shell fragment wound to the right calf. 

5. Entitlement to a compensable rating for painful scar, 
associated with residual of shell fragment wound to the right 
leg. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1966.  He is the recipient of the Combat Infantryman Badge and 
the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In December 2005, the Board denied this claim 
and the Veteran thereafter appealed to the Court of Appeals for 
Veterans Claims (Court).  In August 2006, the parties (the 
Secretary of VA and the Veteran) filed a Joint Motion for Remand 
with the Court, which was granted by Order of the Court in 
September 2006.  In December 2006 and April 2009, the Board 
remanded the case to the agency of original jurisdiction (AOJ) 
for additional development, and it now returns to the Board for 
appellate review. 

The case was certified as only entitlement to a rating in excess 
of 10 percent for residuals of shell fragment wound to the right 
leg, with injury to Muscle Group XIV.  However, as explained 
below, the Board determines that the appeal encompasses all 
ratings for service-connected muscle and scar disabilities of the 
right leg. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As indicated in the Introduction, the case was subject to a Joint 
Motion for Remand granted by the Court in September 2006.  The 
Joint Motion indicated that a the evidence suggested that a 
determination as to the appropriate rating for the Veteran's 
service-connected shell fragment wound to the right leg, with 
injury to MG XIV required consideration of injuries to the right 
calf as well, which includes Muscle Groups XI and XII.  In 
accordance with the Joint Motion, the Board remanded the case in 
December 2006 and April 2009, for further consideration of the 
right calf injuries.  While the appeal was in remand status, the 
AOJ granted service connection for residuals of SFW to MG XI and 
MG XII, each rated as 10 percent disabling, and a residual scar 
on the right calf, rated noncompensably.  These ratings were 
assigned in a rating decision issued in August 2010.  

The rating evaluation for service-connected injury to MG XIV was 
readjudicated in a June 2010 supplemental statement of the case 
(SSOC).  In this SSOC, the AOJ states that the ratings for injury 
to MG XI and MG XII and the scar were separate ratings granted in 
a separate rating decision and not part of the appeal.  In light 
of the Joint Motion, this statement is erroneous.  In this 
particular case, all ratings assigned for the SFW sustained to 
the right leg (thigh and calf), are part and parcel of the claim 
for an increased rating for the injury to MG XIV.  Therefore, the 
SSOC should have addressed all ratings assigned to the Veteran's 
service-connected SFW injury to the right leg as part of the 
appeal, including ratings for MG XI, XII, and XIV, and the 
residual scar.  The Board notes that the June 2010 SSOC 
reiterates the text from the August 2010 rating decision, but it 
does not provide the rating criteria specific to MG XI, MG XII, 
or to the residual scar.  These criteria for MG XIV were provided 
in the August 2002 statement of the case.  As such, a remand is 
necessary so the Veteran may be afforded due process by issuance 
of another SSOC.

Additionally, the Board notes that a separate noncompensable 
rating for a residual scar of the right leg was assigned in a 
rating decision issued in June 2005.  Again, given the Joint 
Motion, the Board determines that this rating should also be 
included in the appeal as a separate rating assigned for the 
service-connected disability of injury to MG XIV. 

Further, the Board determines that the August 2008 VA examination 
is inadequate with regard to MG XIV.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran was provided an examination of 
the knee joint and a muscle examination.  However, the examiner 
did not offer any findings specific to MG XIV in the reports.  He 
discusses only the functionality of the knee and the results of 
physical examination of MG X, XI, and XII.  The Board notes that 
the examination request sent by the AOJ specifically indicated 
that the examination was for MG IV.  Therefore, the August 2008 
VA examination is wholly inadequate and nonresponsive with 
respect to MG XIV.  Consequently, another VA examination to 
assess the Veteran's injury and residual muscle damage to MG XIV 
must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to 
assess the current nature and severity of all 
muscle groups damaged by his in-service right 
leg wounds, to include MG XI, XII, and XIV.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  The 
examining physician should ascertain the 
nature, extent, and current severity of the 
Veteran's service-connected residuals of SFW to 
the right leg and specifically provide the 
following clinical findings: 

a.	a complete history of the nature of the 
sustained wound and extent of injury, to 
include the location of any/all entrance 
and exit wounds, presence or absence of 
retained foreign bodies and whether the 
missile injury was a deep penetrating 
wound involving muscle tissue;

b.	the degree of injury to all muscle groups 
involved, to include whether there is more 
than one muscle group involved in the same 
anatomical region, and the functions 
affected;

c.	comment as to whether the disability 
associated with each affected muscle group 
would be considered moderate, moderately 
severe, or severe, to include commenting 
on the presence or absence of the cardinal 
signs and symptoms of muscle disability, 
including loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement;

d.	measure each scar and further provide 
findings pertaining to the presence or 
absence of soft tissue damage, frequent 
loss of covering of skin over the scar(s), 
pain on examination, and whether such 
scar(s) (of themselves) result in 
limitation of motion of an affected part.

2.	After completing the above action and any other 
development as may be indicated by any response 
received as a consequence of the actions taken 
in the preceding paragraphs, the Veteran's 
increased rating claims, to include ratings 
assigned for MG XI, MG XII, and MG XIV, and 
residual scars, should be readjudicated, to 
include all evidence received since the June 
2010 supplemental statement of the case.  The 
SSOC should contain all regulations and rating 
criteria relevant to these disabilities.  If 
any claim remains denied, the Veteran and his 
representative should be issued another SSOC.  
An appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


